UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Templeton Global Smaller Companies Fund AALBERTS INDUSTRIES Meeting Date:APR 19, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3b Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 0.52 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Reelect P. Veenema to Supervisory Board Management For For 8 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 9 Authorize Board to Exclude Preemptive Rights from Issuance under Item 8 Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None ALAMO GROUP INC. Meeting Date:MAY 05, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roderick R. Baty Management For For 1.2 Elect Director Robert P. Bauer Management For For 1.3 Elect Director Helen W. Cornell Management For For 1.4 Elect Director Eric P. Etchart Management For For 1.5 Elect Director David W. Grzelak Management For For 1.6 Elect Director Gary L. Martin Management For For 1.7 Elect Director Ronald A. Robinson Management For For 2 Provide Directors May be Removed With or Without Cause Management For For 3 Eliminate Supermajority Vote Requirement Management For For 4 Ratify KPMG LLP as Auditors Management For For ALPARGATAS S.A. Meeting Date:APR 13, 2016 Record Date: Meeting Type:ANNUAL Ticker:ALPA4 Security ID:P8511H118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Nominated by Preferred Shareholders Shareholder None For 2 Elect Fiscal Council Member Nominated by Preferred Shareholders Shareholder None For AMER SPORTS CORPORATION Meeting Date:MAR 08, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.55 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 70,000 for Vice Chairman, and EUR 60,000 for Board Members Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect lkka Brotherus, Martin Burkhalter, Christian Fischer, Hannu Ryopponen, Bruno Salzer, Lisbeth Valther, Anssi Vanjoki, and Indra Asander as Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None AMPLIFON S.P.A. Meeting Date:OCT 20, 2015 Record Date:OCT 09, 2015 Meeting Type:SPECIAL Ticker:AMP Security ID:T0388E118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Number of Directors on the Board from 8 to 9; Elect Enrico Vita as Director Shareholder None For ARCADIS NV Meeting Date:APR 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Open Meeting Management None None 1b Receive Announcements (non-voting) Management None None 2 Receive Report of Supervisory Board (Non-Voting) Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Discuss Remuneration Report Management None None 4b Adopt Financial Statements Management For For 4c Approve Dividends of EUR 0.63 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 7 Reelect S. Hottenhuis to Executive Board Management For For 8 Approve Remuneration of Supervisory Board Management For For 9a Reelect J.C.M. Schonfeld to Supervisory Board Management For For 9b Elect D. Goodwin to Supervisory Board Management For For 9c Announce Vacancies on the Supervisory Board Arising in 2017 Management None None 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 10c Authorize Board to Exclude Preemptive Rights from Share Issuances under Item 10b-10c Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Other Business (Non-Voting) Management None None 13 Close Meeting Management None None ARCBEST CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:ARCB Security ID:03937C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For For 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director Stephen E. Gorman Management For For 1.4 Elect Director William M. Legg Management For For 1.5 Elect Director Kathleen D. McElligott Management For For 1.6 Elect Director Judy R. McReynolds Management For For 1.7 Elect Director John H. Morris Management For For 1.8 Elect Director Craig E. Philip Management For For 1.9 Elect Director Steven L. Spinner Management For For 1.10 Elect Director Janice E. Stipp Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For ASICS CORP. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:7936 Security ID:J03234150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 23.5 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Oyama, Motoi Management For For 3.2 Elect Director Kato, Katsumi Management For For 3.3 Elect Director Kato, Isao Management For For 3.4 Elect Director Nishimae, Manabu Management For For 3.5 Elect Director Tanaka, Katsuro Management For For 3.6 Elect Director Kajiwara, Kenji Management For For 3.7 Elect Director Hanai, Takeshi Management For For 3.8 Elect Director Kashiwaki, Hitoshi Management For For 4.1 Appoint Statutory Auditor Inoue, Tadashi Management For For 4.2 Appoint Statutory Auditor Miyakawa, Keiji Management For For 4.3 Appoint Statutory Auditor Mihara, Hideaki Management For For 4.4 Appoint Statutory Auditor Mitsuya, Yuko Management For For 5 Appoint Alternate Statutory Auditor Onishi, Hirofumi Management For For AZIMUT HOLDING S.P.A. Meeting Date:APR 28, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 17 (Compensation Related) Management For For 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Fix Number of Directors Management For For 2.2 Fix Board Terms for Directors Shareholder None For 2.3 Slate submitted by Timone Fiduciaria Srl Shareholder None Against 2.4 Approve Remuneration of Directors Management For Against 2.5 Elect Board Chair Management None For 2.6 Approve Annual Bonus Payment for Outgoing Directors Management For Against 3.1 Slate Submitted by Timone Fiduciaria Srl Shareholder None For 3.2 Approve Internal Auditors' Remuneration Management For For 3.3 Approve Annual Bonus Payment for Outgoing Statutory Auditors Management For Against 4 Integrate Remuneration of Auditors Management For For 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 6 Approve Remuneration Report Management For For 7 Transfer Location of the Company's Registered Headquarters Abroad Management For For 8 Fix Maximum Variable Compensation Ratio Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BADGER DAYLIGHTING LTD. Meeting Date:APR 29, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:BAD Security ID:05651W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Tor Wilson Management For For 2.2 Elect Director Glen Roane Management For For 2.3 Elect Director David Calnan Management For For 2.4 Elect Director Garry P. Mihaichuk Management For For 2.5 Elect Director Catherine Best Management For For 2.6 Elect Director Grant Billing Management For For 2.7 Elect Director William Lingard Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For BARCO Meeting Date:APR 28, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.75 per Share Management For For 3 Receive Consolidated Financial Statements (Non-Voting) Management None None 4 Approve Remuneration Report Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Reelect Charles Beauduin as Director Management For For 7.2 Reelect Kanku BVBA, Represented by Christina von Wackerbarth, as Director Management For For 7.3 Reelect Oosterveld Nederland BV, Represented by Jan Pieter Oosterveld, as Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Stock Option Plans 2016 Re: Options Barco 08 - CEO 2016, Options Barco 08 - Personnel Europe 2016, and Options Barco 08 - Foreign personnel 2016 Management For For 10 Approve Cancellation of VVPR-strips Management For For BASILEA PHARMACEUTICA AG Meeting Date:APR 21, 2016 Record Date: Meeting Type:ANNUAL Ticker:BSLN Security ID:H05131109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Approve Variable Remuneration of Executive Committee in the Amount of CHF 5.46 Million for Fiscal 2015 (Non-Binding) Management For For 2 Approve Treatment of Net Loss Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Reelect Daniel Lew as Director Management For For 4b Reelect Martin Nicklasson as Director Management For For 4c Reelect Thomas Rinderknecht as Director Management For For 4d Reelect Domenico Scala as Director Management For For 4e Reelect Steven Skolsky as Director Management For For 4f Reelect Thomas Werner as Director Management For For 5 Elect Domenico Scala as Board Chairman Management For For 6a Appoint Martin Nicklasson as Member of the Compensation Committee Management For For 6b Appoint Steven Skolsky as Member of the Compensation Committee Management For For 6c Appoint Thomas Werner as Member of the Compensation Committee Management For For 7a Approve Maximum Remuneration of Board of Directors in the Amount of CHF 1.4 Million Management For For 7b Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 3.3 Million Management For For 7c Approve Variable Remuneration of Executive Committee in the Amount of CHF 5.2 Million Management For For 8 Designate Caroline Cron as Independent Proxy Management For For 9 Ratify PricewaterhouseCoopers Ltd as Auditors Management For For 10a Amend Article 18 Para. 4: Remove Possibility of Granting Stock Options to Members of the Board of Directors Management For For 10b Approve Creation of CHF 1 Million Pool of Capital without Preemptive Rights Management For For 11 Transact Other Business (Voting) Management For Against BELLWAY PLC Meeting Date:DEC 11, 2015 Record Date:DEC 09, 2015 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect John Watson as Director Management For For 5 Re-elect Ted Ayres as Director Management For For 6 Re-elect Keith Adey as Director Management For For 7 Re-elect Mike Toms as Director Management For For 8 Re-elect John Cuthbert as Director Management For For 9 Re-elect Paul Hampden Smith as Director Management For For 10 Re-elect Denise Jagger as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BINGGRAE CO. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005180 Security ID:Y0887G105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and One Outside Director (Bundled) Management For For 3 Appoint Hong Gi-taek as Internal Auditor Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For BLACK DIAMOND, INC. Meeting Date:DEC 11, 2015 Record Date:NOV 02, 2015 Meeting Type:ANNUAL Ticker:BDE Security ID:09202G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren B. Kanders Management For For 1.2 Elect Director Robert R. Schiller Management For For 1.3 Elect Director Donald L. House Management For For 1.4 Elect Director Nicholas Sokolow Management For Withhold 1.5 Elect Director Michael A. Henning Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against BLACK DIAMOND, INC. Meeting Date:JUN 08, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:BDE Security ID:09202G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren B. Kanders Management For For 1.2 Elect Director Robert R. Schiller Management For For 1.3 Elect Director Donald L. House Management For For 1.4 Elect Director Nicholas Sokolow Management For Withhold 1.5 Elect Director Michael A. Henning Management For For 2 Ratify KPMG LLP as Auditors Management For For BNK FINANCIAL GROUP INC. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A138930 Security ID:Y0R7ZV102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Seong Se-hwan as Inside Director Management For For 3.2 Elect Jeong Min-ju as Inside Director Management For For 3.3 Elect Kim Chang-su as Outside Director Management For For 3.4 Elect Cha Yong-gyu as Outside Director Management For For 3.5 Elect Moon Il-jae as Outside Director Management For For 3.6 Elect Kim Chan-hong as Outside Director Management For For 4.1 Elect Kim Chang-su as Member of Audit Committee Management For For 4.2 Elect Cha Yong-gyu as Member of Audit Committee Management For For 4.3 Elect Moon Il-jae as Member of Audit Committee Management For For 4.4 Elect Kim Chan-hong as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 10, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Ian Tyler as Director Management For For 5 Re-elect Alastair Lyons as Director Management For For 6 Re-elect Margaret Browne as Director Management For For 7 Elect Ralph Findlay as Director Management For For 8 Re-elect David Ritchie as Director Management For For 9 Elect Earl Sibley as Director Management For For 10 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For BUCHER INDUSTRIES AG Meeting Date:APR 15, 2016 Record Date: Meeting Type:ANNUAL Ticker:BUCN Security ID:H10914176 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 5.50 per Share Management For For 4.1a Reelect Ernst Baertschi as Director Management For For 4.1b Reelect Claude R. Cornaz as Director Management For Against 4.1c Reelect Anita Hauser as Director Management For Against 4.1d Reelect Michael Hauser as Director Management For Against 4.1e Reelect Heinrich Spoerry as Director Management For For 4.1f Reelect Valentin Vogt as Director Management For For 4.2 Elect Philip Moslmann as Director and Board Chairman Management For Against 4.3a Appoint Claude R. Cornaz as Member of the Compensation Committee Management For Against 4.3b Appoint Anita Hauser as Member of the Compensation Committee Management For Against 4.3c Appoint Valentin Vogt as Member of the Compensation Committee Management For For 4.4 Designate Mathe & Partner as Independent Proxy Management For For 4.5 Ratify PricewaterhouseCoopers AG as Auditors Management For For 5.1 Approve Variable Remuneration of Executive Committee in the Amount of CHF 2.7 Million Management For For 5.2 Approve Remuneration Report Management For For 5.3 Approve Remuneration of Directors in the Amount of CHF 1.2 Million Management For For 5.4 Approve Fixed Remuneration of Executive Committee in the Amount of CHF 5 Million Management For For 6 Transact Other Business (Voting) Management For Against CANACCORD GENUITY GROUP INC. Meeting Date:AUG 05, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:CF Security ID:134801109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Charles N. Bralver Management For For 2.2 Elect Director Massimo C. Carello Management For For 2.3 Elect Director Kalpana Desai Management For For 2.4 Elect Director William J. Eeuwes Management For Withhold 2.5 Elect Director Michael D. Harris Management For Withhold 2.6 Elect Director David J. Kassie Management For For 2.7 Elect Director Terrence A. Lyons Management For Withhold 2.8 Elect Director Dennis A. Miller Management For For 2.9 Elect Director Dipesh J. Shah Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CAPCOM CO. LTD. Meeting Date:JUN 17, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:9697 Security ID:J05187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 25 Management For Did Not Vote 2 Amend Articles to Adopt Board Structure with Audit Committee - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Amend Provisions on Number of Directors - Indemnify Directors Management For Did Not Vote 3.1 Elect Director Tsujimoto, Kenzo Management For Did Not Vote 3.2 Elect Director Tsujimoto, Haruhiro Management For Did Not Vote 3.3 Elect Director Egawa, Yoichi Management For Did Not Vote 3.4 Elect Director Nomura, Kenkichi Management For Did Not Vote 3.5 Elect Director Yasuda, Hiroshi Management For Did Not Vote 3.6 Elect Director Sato, Masao Management For Did Not Vote 3.7 Elect Director Muranaka, Toru Management For Did Not Vote 4.1 Elect Director and Audit Committee Member Hirao, Kazushi Management For Did Not Vote 4.2 Elect Director and Audit Committee Member Iwasaki, Yoshihiko Management For Did Not Vote 4.3 Elect Director and Audit Committee Member Oda, Tamio Management For Did Not Vote 4.4 Elect Director and Audit Committee Member Matsuo, Makoto Management For Did Not Vote 4.5 Elect Director and Audit Committee Member Morinaga, Takayuki Management For Did Not Vote 5 Elect Alternate Director and Audit Committee Member Kanamori, Hitoshi Management For Did Not Vote 6 Approve Aggregate Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For Did Not Vote 7 Approve Aggregate Compensation Ceiling for Directors Who Are Audit Committee Members Management For Did Not Vote CASETEK HOLDINGS LTD. Meeting Date:JUN 24, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:5264 Security ID:G19303109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Management For For 3 Approve Business Operations Report and Financial Statements Management For For 4 Approve Profit Distribution Management For For 5.1 Elect Tan-Hsu Tan as Independent Director Management For For 5.2 Elect Michael Wang as independent Director Management For For 5.3 Elect Ming-Yu Lee as Independent Director Management For For 5.4 Elect Non-Independent Director No. 1 Shareholder None Against 5.5 Elect Non-Independent Director No. 2 Shareholder None Against 5.6 Elect Non-Independent Director No. 3 Shareholder None Against 5.7 Elect Non-Independent Director No. 4 Shareholder None Against 5.8 Elect Non-Independent Director No. 5 Shareholder None Against 5.9 Elect Non-Independent Director No. 6 Shareholder None Against 6 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors Management For Against CCC SA Meeting Date:JUN 02, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:CCC Security ID:X5818P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Receive Management Board Reports on Company's and Group's Operations, Standalone and Consolidated Financial Statements Management None None 6.1 Receive Supervisory Board Opinion on Company's Standing, Internal Controlling, Risk Management Systems, Compliance, and Internal Audit Function Management None None 6.2 Receive Supervisory Board Reports on Management Board Reports on Company's and Group's Operations, Standalone and Consolidated Financial Statements, and Management Board's Proposal on Income Allocation Management None None 7 Approve Management Board Report on Company's Operations and Financial Statements Management For For 8 Approve Management Board Report on Group's Operations and Consolidated Financial Statements Management For For 9 Approve Allocation of Income and Dividend of PLN 2.24 per Share Management For For 10.1 Approve Discharge of Dariusz Milek (CEO) Management For For 10.2 Approve Discharge of Mariusz Gnych (Deputy CEO) Management For For 10.3 Approve Discharge of Piotr Nowjalis (Deputy CEO) Management For For 11.1 Approve Discharge of Henryk Chojnacki (Supervisory Board Chairman) Management For For 11.2 Approve Discharge of Martyna Kupiecka (Supervisory Board Member) Management For For 11.3 Approve Discharge of Wojciech Fenrich (Supervisory Board Member) Management For For 11.4 Approve Discharge of Marcin Murawski (Supervisory Board Member) Management For For 11.5 Approve Discharge of Jan Rosochowicz (Supervisory Board Member) Management For For 11.6 Approve Discharge of Wieslaw Oles (Supervisory Board Member) Management For For 11.7 Approve Discharge of Miroslaw Stachowicz (Supervisory Board Member) Management For For 11.8 Approve Discharge of Jerzy Suchnicki (Supervisory Board Member) Management For For 12 Fix Number of Supervisory Board Members Management For For 13.1 Elect Supervisory Board Member Management For Against 13.2 Elect Supervisory Board Member Management For Against 14 Elect Supervisory Board Chairman Management For Against 15 Amend Statute Management For For 16 Amend Regulations on Supervisory Board Management For For 17 Close Meeting Management None None CHEMTURA CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:CHMT Security ID:163893209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey D. Benjamin Management For For 1.2 Elect Director Timothy J. Bernlohr Management For For 1.3 Elect Director Anna C. Catalano Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert A. Dover Management For For 1.6 Elect Director Jonathan F. Foster Management For For 1.7 Elect Director Craig A. Rogerson Management For For 1.8 Elect Director John K. Wulff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CHICONY ELECTRONICS CO., LTD. Meeting Date:JUN 08, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:2385 Security ID:Y1364B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Business Operations Report, Financial Statements and Consolidated Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4 Approve Issuance of New Shares by Capitalization of Profit Management For For 5 Amend Trading Procedures Governing Derivatives Products Management For For 6 Amend Procedures for Lending Funds to Other Parties Management For For 7.1 Elect Hsu, Kun-Tai with Shareholder No. 1, as Non-independent Director Management For For 7.2 Elect Lin, Mao-Kuei with Shareholder No. 36, as Non-independent Director Management For For 7.3 Elect Lu, Chin-Chung with Shareholder No. 112, as Non-independent Director Management For For 7.4 Elect Wei, Chuan-Pin with Shareholder No. 12329, as Non-independent Director Management For For 7.5 Elect Liu, Song-Pin with Shareholder No. 28826, as Non-independent Director Management For For 7.6 Elect Tsai, Ming-Hsien with Shareholder No. 702, as Non-independent Director Management For For 7.7 Elect Liu, Jia-Sheng with Shareholder No. 12, as Non-independent Director Management For For 7.8 Elect Lee, Yen-Sung, with ID No. H102119XXX, as Independent Director Management For For 7.9 Elect Lin, Ming-Ji with Shareholder No. 84531 as Independent Director Management For For 7.10 Elect Huang, Chin-Shun with Shareholder No. 39, as Supervisor Management For For 7.11 Elect Hung Cheng-Chich with ID No. D100584XXX, as Supervisor Management For For 7.12 Elect Chang, Su-Tine a Representative of DONG LING INVESTMENT CO LTD, with Shareholder No. 8456, as Supervisor Management For For 8 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors Management For For 9 Transact Other Business (Non-Voting) Management None None COLUMBIA SPORTSWEAR COMPANY Meeting Date:JUN 10, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:COLM Security ID:198516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gertrude Boyle Management For For 1.2 Elect Director Timothy P. Boyle Management For For 1.3 Elect Director Sarah A. Bany Management For For 1.4 Elect Director Murrey R. Albers Management For For 1.5 Elect Director Stephen E. Babson Management For For 1.6 Elect Director Andy D. Bryant Management For For 1.7 Elect Director Edward S. George Management For For 1.8 Elect Director Walter T. Klenz Management For For 1.9 Elect Director Ronald E. Nelson Management For For 1.10 Elect Director John W. Stanton Management For For 1.11 Elect Director Malia H. Wasson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPANHIA DE SANEAMENTO DE MINAS GERAIS (COPASA) Meeting Date:JUL 01, 2015 Record Date: Meeting Type:SPECIAL Ticker:CSMG3 Security ID:P28269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 4 Management For For 2 Authorize Issuance of Debentures Management For For CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 11, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements and Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Renew Appointment of Deloitte as Auditor Management For For 4.1 Ratify Appointment of and Elect Jose Antonio Mutiloa Izaguirre as Director Management For For 4.2 Ratify Appointment of and Elect Marta Baztarrica Lizarbe as Director Management For For 4.3 Elect Carmen Allo Perez as Director Management For For 5 Approve Stock Split Management For For 6 Amend Article 9 of General Meeting Regulations Re: Meeting Location and Attendance Management For For 7 Advisory Vote on Remuneration Report Management For Against 8 Receive Amendments to Board of Directors Regulations Management None None 9 Authorize Board to Ratify and Execute Approved Resolutions Management For For DECKERS OUTDOOR CORPORATION Meeting Date:SEP 10, 2015 Record Date:JUL 14, 2015 Meeting Type:ANNUAL Ticker:DECK Security ID:243537107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angel R. Martinez Management For For 1.2 Elect Director John M. Gibbons Management For For 1.3 Elect Director Karyn O. Barsa Management For For 1.4 Elect Director Nelson C. Chan Management For For 1.5 Elect Director Michael F. Devine, III Management For For 1.6 Elect Director John G. Perenchio Management For For 1.7 Elect Director James Quinn Management For For 1.8 Elect Director Lauri M. Shanahan Management For For 1.9 Elect Director Bonita C. Stewart Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Approve Omnibus Stock Plan Management For For DEVRO PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:DVO Security ID:G2743R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Gerard Hoetmer as Director Management For For 4 Re-elect Peter Page as Director Management For For 5 Elect Rutger Helbing as Director Management For For 6 Re-elect Jane Lodge as Director Management For For 7 Re-elect Paul Neep as Director Management For For 8 Re-elect Paul Withers as Director Management For For 9 Reappoint KPMG LLP as Auditors Management For For 10 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For Against 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For DFS FURNITURE PLC Meeting Date:DEC 04, 2015 Record Date:DEC 02, 2015 Meeting Type:ANNUAL Ticker:DFS Security ID:G2848C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Elect Richard Baker as Director Management For For 6 Elect Ian Filby as Director Management For For 7 Elect Bill Barnes as Director Management For For 8 Elect Andy Dawson as Director Management For For 9 Elect Luke Mayhew as Director Management For For 10 Elect Gwyn Burr as Director Management For For 11 Elect Julie Southern as Director Management For For 12 Appoint KPMG LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise the Company to Use Electronic Communications Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Noh Seong-seok as Inside Director Management For For 3.2 Elect Cho Hae-nyeong as Outside Director Management For For 3.3 Elect Kim Ssang-su as Outside Director Management For For 3.4 Elect Lee Jae-dong as Outside Director Management For For 3.5 Elect Koo Bon-seong as Outside Director Management For For 4.1 Elect Kim Ssang-su as Member of Audit Committee Management For For 4.2 Elect Lee Jae-dong as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DRAEGERWERK AG & CO. KGAA Meeting Date:APR 27, 2016 Record Date:APR 05, 2016 Meeting Type:SPECIAL Ticker:DRW3 Security ID:D22938118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Creation of EUR 11.4 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For DREW INDUSTRIES INCORPORATED Meeting Date:MAY 26, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:DW Security ID:26168L205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Gero Management For Withhold 1.2 Elect Director Leigh J. Abrams Management For Withhold 1.3 Elect Director Frederick B. Hegi, Jr. Management For For 1.4 Elect Director David A. Reed Management For Withhold 1.5 Elect Director John B. Lowe, Jr. Management For Withhold 1.6 Elect Director Jason D. Lippert Management For For 1.7 Elect Director Brendan J. Deely Management For Withhold 1.8 Elect Director Frank J. Crespo Management For For 1.9 Elect Director Kieran M. O'Sullivan Management For For 1.10 Elect Director Tracy D. Graham Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify KPMG LLP as Auditors Management For For EDUCATION REALTY TRUST, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:EDR Security ID:28140H203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director Monte J. Barrow Management For For 1.3 Elect Director William J. Cahill, III Management For For 1.4 Elect Director Randall L. Churchey Management For For 1.5 Elect Director Kimberly K. Schaefer Management For For 1.6 Elect Director Howard A. Silver Management For For 1.7 Elect Director Thomas Trubiana Management For For 1.8 Elect Director Wendell W. Weakley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EKORNES ASA Meeting Date:MAY 03, 2016 Record Date: Meeting Type:ANNUAL Ticker:EKO Security ID:R20126109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 4 Per Share Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 6 Approve Remuneration of Directors; Approve Committee Fees Management For For 7 Approve Remuneration of Auditors Management For For 8a Elect Nora Larssen as Chairman Management For For 8b Elect Kjersti Kleven as Vice Chairman Management For For 8c Elect Jarle Roth as Director Management For For 8d Elect Lars I. Roiri as Director Management For For 8e Elect Stian Ekornes as Director Management For For 9a Elect Kathryn Moore Baker as Member of Nominating Committee Management For For 9b Elect Olav Arne Fiskerstrand as Member of Nominating Committee Management For For 9c Elect Marianne Johnsen as Member of Nominating Committee Management For For 10 Ratify PricewaterhouseCoopers as Auditors Management For For 11 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For EVA PRECISION INDUSTRIAL HOLDINGS LTD. Meeting Date:MAY 19, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:838 Security ID:G32148101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Zhang Hwo Jie as Director Management For For 2B Elect Zhang Jian Hua as Director Management For For 2C Authorize Directors to Fix Remuneration of Directors Management For For 3 Approve Final Dividend Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against FERRO CORPORATION Meeting Date:APR 28, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:FOE Security ID:315405100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Hipple Management For For 1.2 Elect Director Gregory E. Hyland Management For For 1.3 Elect Director David A. Lorber Management For For 1.4 Elect Director Timothy K. Pistell Management For For 1.5 Elect Director Jeffry N. Quinn Management For Withhold 1.6 Elect Director Peter T. Thomas Management For For 1.7 Elect Director Ronald P. Vargo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For FIRSTMERIT CORPORATION Meeting Date:JUN 13, 2016 Record Date:APR 15, 2016 Meeting Type:SPECIAL Ticker:FMER Security ID:337915102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For FOXTONS GROUP PLC Meeting Date:MAY 18, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:FOXT Security ID:G3654P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4 Approve Remuneration Report Management For Against 5 Re-elect Andrew Adcock as Director Management For For 6 Re-elect Ian Barlow as Director Management For For 7 Re-elect Michael Brown as Director Management For For 8 Re-elect Nicholas Budden as Director Management For For 9 Re-elect Annette Court as Director Management For For 10 Re-elect Gerard Nieslony as Director Management For For 11 Re-elect Garry Watts as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 19 Approve Cancellation of the Share Premium Account Management For For GENWORTH MI CANADA INC. Meeting Date:JUN 02, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea Bolger Management For For 1.2 Elect Director Rohit Gupta Management For For 1.3 Elect Director Sidney Horn Management For For 1.4 Elect Director Brian Hurley Management For For 1.5 Elect Director Stuart Levings Management For For 1.6 Elect Director Heather Nicol Management For For 1.7 Elect Director Leon Roday Management For For 1.8 Elect Director Jerome Upton Management For For 1.9 Elect Director John Walker Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GERRESHEIMER AG Meeting Date:APR 28, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2016 Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 22, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For GLU MOBILE INC. Meeting Date:JUN 02, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:GLUU Security ID:379890106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Niccolo M. de Masi Management For For 1.2 Elect Director William J. Miller Management For For 1.3 Elect Director Greg Brandeau Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRAN TIERRA ENERGY INC. Meeting Date:JUN 23, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary S. Guidry Management For For 1.2 Elect Director Peter Dey Management For For 1.3 Elect Director Evan Hazell Management For For 1.4 Elect Director Robert B. Hodgins Management For For 1.5 Elect Director Ronald Royal Management For For 1.6 Elect Director David P. Smith Management For For 1.7 Elect Director Brooke Wade Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte LLP as Auditors Management For For 4 Change State of Incorporation [from Nevada to Delaware] Management For For GRAND CITY PROPERTIES SA Meeting Date:JUN 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Report Management None None 2 Receive Auditor's Report Management None None 3 Approve Financial Statements Management For Did Not Vote 4 Approve Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 5 Approve Allocation of Income Management For Did Not Vote 6 Approve Dividends of EUR 0.25 Per Share Management For Did Not Vote 7 Approve Discharge of Directors Management For Did Not Vote 8 Reelect Simone Runge-Brandner, Daniel Malkin and Refael Zamir as Directors Management For Did Not Vote 9 Renew Appointment of KPMG as Auditor Management For Did Not Vote GREEN DOT CORPORATION Meeting Date:MAY 23, 2016 Record Date:MAR 31, 2016 Meeting Type:PROXY CONTEST Ticker:GDOT Security ID:39304D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Timothy R. Greenleaf Management For Did Not Vote 1.2 Elect Director Michael J. Moritz Management For Did Not Vote 1.3 Elect Director Steven W. Streit Management For Did Not Vote 2 Ratify Ernst & Young LLP as Auditors Management For Did Not Vote 3 Require a Majority Vote for the Election of Directors Shareholder For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1.1 Elect Director Saturnino 'Nino' Fanlo Shareholder For Withhold 1.2 Elect Director George W. Gresham Shareholder For For 1.3 Elect Director Philip B. Livingston Shareholder For Withhold 2 Ratify Ernst & Young LLP as Auditors Management None For 3 Require a Majority Vote for the Election of Directors Shareholder For For GREGGS PLC Meeting Date:MAY 10, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Final Dividend Management For For 5 Re-elect Ian Durant as Director Management For For 6 Re-elect Roger Whiteside as Director Management For For 7 Re-elect Richard Hutton as Director Management For For 8 Re-elect Raymond Reynolds as Director Management For For 9 Re-elect Allison Kirkby as Director Management For For 10 Re-elect Dr Helena Ganczakowski as Director Management For For 11 Re-elect Peter McPhillips as Director Management For For 12 Re-elect Sandra Turner as Director Management For For 13 Approve Remuneration Report Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HANA MICROELECTRONICS PCL Meeting Date:APR 29, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:HANA Security ID:Y29974188 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Company's Performance Management For For 3 Accept Financial Statements Management For For 4 Approve Dividend Payment Management For For 5.1 Elect Winson Moong Chu Hui as Director Management For Against 5.2 Elect Terrence Philip Weir as Director Management For Against 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elizabeth L. Axelrod Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Clare M. Chapman Management For For 1.4 Elect Director John A. Fazio Management For For 1.5 Elect Director Mark Foster Management For For 1.6 Elect Director Jill Kanin-Lovers Management For For 1.7 Elect Director Gary E. Knell Management For For 1.8 Elect Director Lyle Logan Management For For 1.9 Elect Director Willem Mesdag Management For For 1.10 Elect Director V. Paul Unruh Management For For 1.11 Elect Director Tracy R. Wolstencroft Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For HIBBETT SPORTS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:HIBB Security ID:428567101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Newsome Management For For 1.2 Elect Director Alton E. Yother Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For HILLENBRAND, INC. Meeting Date:FEB 24, 2016 Record Date:DEC 18, 2015 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Collar Management For For 1.2 Elect Director Mark C. DeLuzio Management For For 1.3 Elect Director Joy M. Greenway Management For For 1.4 Elect Director F. Joseph Loughrey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HUDBAY MINERALS INC. Meeting Date:MAY 19, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan Hair Management For For 1b Elect Director Igor A. Gonzales Management For Withhold 1c Elect Director Tom A. Goodman Management For Withhold 1d Elect Director Alan R. Hibben Management For For 1e Elect Director W. Warren Holmes Management For For 1f Elect Director Sarah B. Kavanagh Management For For 1g Elect Director Carin S. Knickel Management For For 1h Elect Director Alan J. Lenczner Management For For 1i Elect Director Kenneth G. Stowe Management For For 1j Elect Director Michael T. Waites Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Long Term Equity Plan Management For For HUHTAMAKI OYJ Meeting Date:APR 21, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.66 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 68,000 for Vice Chairman, and EUR 57,000 for Other Directors; Approve Meeting Fees Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Eija Ailasmaa, Pekka Ala-Pietila (Chairman), William R. Barker, Rolf Borjesson, Jukka Suominen (Vice Chairman) and Sandra Turner as Directors; Elect Doug Baillie as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 10 Million New Shares and Conveyance of up to 4 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None HYSTER-YALE MATERIALS HANDLING, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:HY Security ID:449172105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.C. Butler, Jr. Management For For 1.2 Elect Director Carolyn Corvi Management For For 1.3 Elect Director John P. Jumper Management For For 1.4 Elect Director Dennis W. LaBarre Management For For 1.5 Elect Director F. Joseph Loughrey Management For For 1.6 Elect Director Alfred M. Rankin, Jr. Management For For 1.7 Elect Director Claiborne R. Rankin Management For For 1.8 Elect Director John M. Stropki Management For For 1.9 Elect Director Britton T. Taplin Management For For 1.10 Elect Director Eugene Wong Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For INTERPUMP GROUP SPA Meeting Date:APR 28, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:IP Security ID:T5513W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Report Management For Against 4 Elect Stefania Petruccioli and Marcello Margotto as Directors (Bundled) Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Incentive Plan 2016-2018 Management For Against 7 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 1 Amend Article 14 Re: Board Powers Management For For INVESTMENT TECHNOLOGY GROUP, INC. Meeting Date:JUN 09, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:ITG Security ID:46145F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian G. Cartwright Management For For 1.2 Elect Director Minder Cheng Management For For 1.3 Elect Director Timothy L. Jones Management For For 1.4 Elect Director R. Jarrett Lilien Management For For 1.5 Elect Director Kevin J. Lynch Management For For 1.6 Elect Director T. Kelley Millet Management For For 1.7 Elect Director Lee M. Shavel Management For For 1.8 Elect Director Francis J. Troise Management For For 1.9 Elect Director Steven S. Wood Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JAKKS PACIFIC, INC. Meeting Date:DEC 18, 2015 Record Date:OCT 23, 2015 Meeting Type:ANNUAL Ticker:JAKK Security ID:47012E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Berman Management For For 1.2 Elect Director Murray L. Skala Management For Withhold 1.3 Elect Director Rex H. Poulsen Management For Withhold 1.4 Elect Director Michael S. Sitrick Management For Withhold 1.5 Elect Director Fergus McGovern Management For Withhold 1.6 Elect Director Alexander Shoghi Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JANUS CAPITAL GROUP INC. Meeting Date:APR 22, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:JNS Security ID:47102X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jeffrey J. Diermeier Management For For 1B Elect Director Eugene Flood, Jr. Management For For 1C Elect Director J. Richard Fredericks Management For For 1D Elect Director Deborah R. Gatzek Management For For 1E Elect Director Lawrence E. Kochard Management For For 1F Elect Director Arnold A. Pinkston Management For For 1G Elect Director Glenn S. Schafer Management For For 1H Elect Director Richard M. Weil Management For For 1I Elect Director Billie I. Williamson Management For For 1J Elect Director Tatsusaburo Yamamoto Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against JENOPTIK AG Meeting Date:JUN 08, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL Ticker:JEN Security ID:D3721X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.22 per Share Management For Against 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2016 Management For For 6.1 Elect Doreen Nowotne to the Supervisory Board Management For For 6.2 Elect Evert Dudok to the Supervisory Board Management For Against 7 Approve Remuneration System for Management Board Members Management For Against KEIHIN CORP. (7251) Meeting Date:JUN 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:7251 Security ID:J32083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 18 Management For For 2.1 Elect Director Seikai, Hiroshi Management For For 2.2 Elect Director Konno, Genichiro Management For For 2.3 Elect Director Amano, Hirohisa Management For For 2.4 Elect Director Takayama, Yusuke Management For For 2.5 Elect Director Shigemoto, Masayasu Management For For 2.6 Elect Director Kawakatsu, Mikihito Management For For 2.7 Elect Director Ito, Tadayoshi Management For For 2.8 Elect Director Mizuno, Taro Management For For 2.9 Elect Director Wakabayashi, Shigeo Management For For 2.10 Elect Director Yokota, Chitoshi Management For For 2.11 Elect Director Abe, Tomoya Management For For 3 Appoint Alternate Statutory Auditor Tsukahara, Masato Management For Against KNOWLES CORPORATION Meeting Date:MAY 03, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Pierre M. Ergas Management For For 1.2 Elect Director Hermann Eul Management For For 1.3 Elect Director Donald Macleod Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Approve Omnibus Stock Plan Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:JUN 29, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Change Fiscal Year End Management For For 2.1 Elect Director Kobayashi, Kazumasa Management For For 2.2 Elect Director Kobayashi, Yutaka Management For For 2.3 Elect Director Kobayashi, Akihiro Management For For 2.4 Elect Director Tsujino, Takashi Management For For 2.5 Elect Director Yamane, Satoshi Management For For 2.6 Elect Director Horiuchi, Susumu Management For For 2.7 Elect Director Tsuji, Haruo Management For For 2.8 Elect Director Ito, Kunio Management For For 2.9 Elect Director Sasaki, Kaori Management For For 3 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For 4 Approve Takeover Defense Plan (Poison Pill) Management For Against LAIRD PLC Meeting Date:APR 29, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Tony Quinlan as Director Management For For 5 Elect Nathalie Rachou as Director Management For For 6 Elect Kjersti Wiklund as Director Management For For 7 Re-elect Dr Martin Read as Director Management For For 8 Re-elect David Lockwood as Director Management For For 9 Re-elect Paula Bell as Director Management For For 10 Re-elect Sir Christopher Hum as Director Management For For 11 Re-elect Mike Parker as Director Management For For 12 Appoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Specified Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For LEAPFROG ENTERPRISES, INC. Meeting Date:AUG 13, 2015 Record Date:JUN 18, 2015 Meeting Type:ANNUAL Ticker:LF Security ID:52186N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Barbour Management For For 1.2 Elect Director William B. Chiasson Management For For 1.3 Elect Director Thomas J. Kalinske Management For For 1.4 Elect Director Stanley E. Maron Management For For 1.5 Elect Director E. Stanton McKee, Jr. Management For For 1.6 Elect Director Joanna Rees Management For For 1.7 Elect Director Randy O. Rissman Management For For 1.8 Elect Director Caden C. Wang Management For For 1.9 Elect Director Stephen M. Youngwood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Amend Omnibus Stock Plan Management For Against LEONI AG Meeting Date:MAY 04, 2016 Record Date: Meeting Type:ANNUAL Ticker:LEO Security ID:D5009P118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5.1 Ratify Ernst & Young GmbH as Auditors for Fiscal 2016 Management For For 5.2 Ratify Ernst & Young GmbH as Auditors for the First Quarter of Fiscal 2017 Management For For 6 Elect Christian Roedl to the Supervisory Board Management For Against LIVANOVA PLC Meeting Date:JUN 15, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:LIVN Security ID:G5509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-appoint PricewaterhouseCoopers LLP as Statutory Auditor Management For For 5 Ratify PricewaterhouseCoopers S.p.A. as Auditors Management For For 6 Authorise the Audit & Compliance Committee to Fix Remuneration of Auditors Management For For 7 Authorize Share Repurchase Program Management For For 8 Authorise Market Purchase of Ordinary Shares Management For For 9 Approve Electronic Communications With Shareholders Management For For 10 Authorize Company to Call EGM with Two Weeks Notice Management For For LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 09, 2015 Record Date:SEP 03, 2015 Meeting Type:ANNUAL Ticker:LOGI Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Appropriation Of Retained Earnings Management For For 4 Approve Discharge of Board and Senior Management Management For For 5A Reelect Kee-Lock Chua as Director Management For For 5B Reelect Bracken Darrell as Director Management For For 5C Reelect Sally Davis as Director Management For For 5D Reelect Guerrino De Luca as Director Management For For 5E Reelect Didier Hirsch as Director Management For For 5F Reelect Neil Hunt as Director Management For For 5G Reelect Dimitri Panayotopoulos as Director Management For For 5H Reelect Edouard Bugnion as Director Management For For 5I Reelect Sue Gove as Director Management For For 5J Reelect Lung Yeh as Director Management For For 6 Elect Guerrino De Luca as Board Chairman Management For For 7A Appoint Sally Davis as Member of the Compensation Committee Management For For 7B Appoint Neil Hunt as Member of the Compensation Committee Management For For 7C Appoint Dimitri Panayotopoulos as Member of the Compensation Committee Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Remuneration of Executive Committee in the Amount of CHF 19.2 million Management For For 10 Ratify KPMG AG as Auditors Management For For 11 Designate Beatrice Ehlers as Independent Proxy Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 19, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:00590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Wong Lan Sze, Nancy as Director Management For For 3.1b Elect Chung Vai Ping as Director Management For For 3.1c Elect Yeung Po Ling, Pauline as Director Management For For 3.1d Elect Hui Chiu Chung as Director Management For Against 3.1e Elect Ip Shu Kwan, Stephen as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 11, 2016 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 11, 2016 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For 2 Amend Article 5 to Reflect Changes in Capital Management For For 3 Designate Newspapers to Publish Company Announcements Management For For MAJOR DRILLING GROUP INTERNATIONAL INC. Meeting Date:SEP 11, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:MDI Security ID:560909103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Breiner Management For For 1.2 Elect Director Jean Desrosiers Management For For 1.3 Elect Director Fred J. Dyment Management For For 1.4 Elect Director David A. Fennell Management For For 1.5 Elect Director Denis Larocque Management For For 1.6 Elect Director Francis P. McGuire Management For For 1.7 Elect Director Catherine McLeod-Seltzer Management For For 1.8 Elect Director Janice G. Rennie Management For For 1.9 Elect Director David B. Tennant Management For For 1.10 Elect Director Jo Mark Zurel Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MEITEC CORP. Meeting Date:JUN 23, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 81 Management For For 2 Approve Capital Reduction and Accounting Transfers Management For For 3 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For 4 Approve Aggregate Compensation Ceilings for Directors and Statutory Auditors Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 23, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:MEL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Consolidated and Standalone Financial Statements Management For For 1.2 Approve Discharge of Board Management For For 2 Approve Allocation of Financial Results and Payment of Dividends Management For For 3 Ratify Appointment of and Elect Carina Szpilka Lazaro as Director Management For For 4 Fix Number of Directors at 11 Management For For 5 Renew Appointment of PricewaterhouseCoopers as Auditor Management For For 6 Amend Article 39 bis Re: Audit and Compliance Committee Management For For 7 Receive Information on the Formalization of a Euro Commercial Paper Program and Early Amortization of Convertibles and/or Exchangeable Bonds by Melia Hotel International SA 2013 Management None None 8 Receive Amendments to Board of Directors Regulations Management None None 9 Advisory Vote on Remuneration Report Management For Against 10 Approve Remuneration Policy Management For Against 11 Approve Share Appreciation Rights Plan Management For For 12 Approve Remuneration of Directors Management For For 13 Authorize Board to Ratify and Execute Approved Resolutions Management For For MINTH GROUP LTD. Meeting Date:MAY 26, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:425 Security ID:G6145U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Chin Jong Hwa as Director Management For For 4 Elect Shi Jian Hui as Director Management For For 5 Elect Wang Ching as Director Management For Against 6 Elect Zhang Liren as Director Management For Against 7 Elect Yu Zheng as Director Management For For 8 Elect Chin Chien Ya as Director Management For For 9 Elect Huang Chiung Hui as Director Management For For 10 Approve and Confirm the Terms of Appointment, Including Remuneration, for Wang Ching Management For Against 11 Approve and Confirm the Terms of Appointment, Including Remuneration, for Zhang Liren Management For Against 12 Approve and Confirm the Terms of Appointment, Including Remuneration, for Wu Fred Fong Management For For 13 Approve and Confirm the Terms of Appointment, Including Remuneration, for Chin Jong Hwa Management For For 14 Approve and Confirm the Terms of Appointment, Including Remuneration, for Yu Zheng Management For For 15 Authorize Board to Fix Remuneration of Directors Management For For 16 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 17 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 18 Authorize Repurchase of Issued Share Capital Management For For 19 Authorize Reissuance of Repurchased Shares Management For Against MULLEN GROUP LTD. Meeting Date:MAY 03, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Dennis J. Hoffman Management For For 2.4 Elect Director Stephen H. Lockwood Management For For 2.5 Elect Director David E. Mullen Management For For 2.6 Elect Director Murray K. Mullen Management For For 2.7 Elect Director Philip J. Scherman Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NACHI-FUJIKOSHI CORP. Meeting Date:FEB 24, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:6474 Security ID:J47098108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Urata, Shinichi Management For For 2.2 Elect Director Tsukamoto, Yutaka Management For For 2.3 Elect Director Akagawa, Masatoshi Management For For 2.4 Elect Director Kunisaki, Akira Management For For 3.1 Appoint Statutory Auditor Yamada, Hiroshi Management For For 3.2 Appoint Statutory Auditor Hori, Masashi Management For For 3.3 Appoint Statutory Auditor Yamazaki, Masakazu Management For Against 3.4 Appoint Statutory Auditor Fukushima, Eiichi Management For For NEWPARK RESOURCES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:NR Security ID:651718504 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Anderson Management For For 1.2 Elect Director Anthony J. Best Management For For 1.3 Elect Director G. Stephen Finley Management For For 1.4 Elect Director Paul L. Howes Management For For 1.5 Elect Director Roderick A. Larson Management For For 1.6 Elect Director James W. McFarland Management For For 1.7 Elect Director Gary L. Warren Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Provide Directors May Be Removed With or Without Cause Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For NOW INC. Meeting Date:MAY 25, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:DNOW Security ID:67011P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Michael Frazier Management For For 1B Elect Director J. Wayne Richards Management For For 1C Elect Director Robert Workman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ORIFLAME HOLDING AG Meeting Date:SEP 25, 2015 Record Date: Meeting Type:SPECIAL Ticker:ORI Security ID:H5884A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Urs P. Gnos as Chairman for the Day for the Extraordinary General Meeting Management For For 2 Designate Florian S. Joerg as Independent Proxy Management For For 3 Change Jurisdiction of Incorporation from Luxembourg to Switzerland via Merger by Absorption of Oriflame Cosmetics SA Management For For 4 Transact Other Business (Voting) Management For Against OXFORD INSTRUMENTS PLC Meeting Date:SEP 08, 2015 Record Date:SEP 04, 2015 Meeting Type:ANNUAL Ticker:OXIG Security ID:G6838N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Nigel Keen as Director Management For For 4 Re-elect Jonathan Flint as Director Management For For 5 Re-elect Kevin Boyd as Director Management For For 6 Re-elect Jock Lennox as Director Management For For 7 Re-elect Thomas Geitner as Director Management For For 8 Re-elect Jennifer Allerton as Director Management For For 9 Elect Richard Friend as Director Management For For 10 Reappoint KPMG LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For PATRICK INDUSTRIES, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PATK Security ID:703343103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph M. Cerulli Management For For 1.2 Elect Director Todd M. Cleveland Management For For 1.3 Elect Director John A. Forbes Management For Withhold 1.4 Elect Director Paul E. Hassler Management For Withhold 1.5 Elect Director Michael A. Kitson Management For For 1.6 Elect Director Andy L. Nemeth Management For For 1.7 Elect Director M. Scott Welch Management For For 1.8 Elect Director Walter E. Wells Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PRECISION DRILLING CORP. Meeting Date:MAY 11, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PD Security ID:74022D308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Donovan Management For For 1.2 Elect Director Brian J. Gibson Management For For 1.3 Elect Director Allen R. Hagerman Management For For 1.4 Elect Director Catherine J. Hughes Management For For 1.5 Elect Director Steven W. Krablin Management For For 1.6 Elect Director Stephen J.J. Letwin Management For For 1.7 Elect Director Kevin O. Meyers Management For For 1.8 Elect Director Kevin A. Neveu Management For For 1.9 Elect Director Robert L. Phillips Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Shareholder Rights Plan Management For For SHINKO PLANTECH CO LTD Meeting Date:JUN 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:6379 Security ID:J73456105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2 Amend Articles to Adopt Board Structure with Audit Committee - Allow Sales of Supplementary Shares to Odd-Lot Holders - Amend Provisions on Number of Directors - Amend Provisions on Director Titles - Indemnify Directors Management For For 3.1 Elect Director Yoshikawa, Yoshiharu Management For For 3.2 Elect Director Otomo, Yoshiji Management For For 3.3 Elect Director Ikeda, Toshiaki Management For For 3.4 Elect Director Narutaki, Nobuo Management For For 3.5 Elect Director Nakazawa, Nobuo Management For For 3.6 Elect Director Wanibuchi, Akira Management For For 3.7 Elect Director Yamanouchi, Hiroto Management For For 3.8 Elect Director Sato, Takuma Management For For 3.9 Elect Director Arashi, Yoshimitsu Management For For 4.1 Elect Director and Audit Committee Member Ideue, Nobuhiro Management For For 4.2 Elect Director and Audit Committee Member Kihara, Isao Management For For 4.3 Elect Director and Audit Committee Member Ninomiya, Teruoki Management For For 4.4 Elect Director and Audit Committee Member Komatsu, Shunji Management For Against 4.5 Elect Director and Audit Committee Member Fuse, Masahiro Management For For 5 Elect Alternate Director and Audit Committee Member Onishi, Yutaka Management For For 6 Approve Aggregate Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 7 Approve Aggregate Compensation Ceiling for Directors Who Are Audit Committee Members Management For For SIG PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:SHI Security ID:G80797106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Andrea Abt as Director Management For For 5 Re-elect Janet Ashdown as Director Management For For 6 Re-elect Mel Ewell as Director Management For For 7 Re-elect Chris Geoghegan as Director Management For For 8 Re-elect Stuart Mitchell as Director Management For For 9 Re-elect Jonathan Nicholls as Director Management For For 10 Re-elect Doug Robertson as Director Management For For 11 Re-elect Leslie Van de Walle as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 20, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter N. Louras, Jr. Management For For 1b Elect Director James S. Andrasick Management For For 1c Elect Director Gary M. Cusumano Management For For 2 Amend Restricted Stock Plan Management For For 3 Ratify Grant Thorton LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SINDOH CO. LTD. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A029530 Security ID:Y7994W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Three Inside Directors Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SMITH & WESSON HOLDING CORPORATION Meeting Date:SEP 15, 2015 Record Date:JUL 30, 2015 Meeting Type:ANNUAL Ticker:SWHC Security ID:831756101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry M. Monheit Management For For 1.2 Elect Director Robert L. Scott Management For For 1.3 Elect Director Robert H. Brust Management For For 1.4 Elect Director P. James Debney Management For For 1.5 Elect Director John B. Furman Management For For 1.6 Elect Director Gregory J. Gluchowski, Jr. Management For For 1.7 Elect Director Michael F. Golden Management For For 1.8 Elect Director Mitchell A. Saltz Management For For 1.9 Elect Director I. Marie Wadecki Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SPARTANNASH COMPANY Meeting Date:JUN 02, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:SPTN Security ID:847215100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shan Atkins Management For For 1.2 Elect Director Dennis Eidson Management For For 1.3 Elect Director Mickey P. Foret Management For For 1.4 Elect Director Frank M. Gambino Management For For 1.5 Elect Director Douglas A. Hacker Management For For 1.6 Elect Director Yvonne R. Jackson Management For For 1.7 Elect Director Elizabeth A. Nickels Management For For 1.8 Elect Director Timothy J. O'Donovan Management For For 1.9 Elect Director Hawthorne L. Proctor Management For For 1.10 Elect Director William R. Voss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SQUARE ENIX HOLDINGS CO., LTD. Meeting Date:JUN 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:9684 Security ID:J7659R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuda, Yosuke Management For For 1.2 Elect Director Philip Timo Rogers Management For For 1.3 Elect Director Honda, Keiji Management For For 1.4 Elect Director Chida, Yukinobu Management For For 1.5 Elect Director Yamamura, Yukihiro Management For For 1.6 Elect Director Nishiura, Yuji Management For For 2 Appoint Alternate Statutory Auditor Tarumi, Toshiaki Management For For STEINER LEISURE LIMITED Meeting Date:NOV 23, 2015 Record Date:OCT 21, 2015 Meeting Type:SPECIAL Ticker:STNR Security ID:P8744Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For STILLWATER MINING COMPANY Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:SWC Security ID:86074Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George M. Bee Management For For 1.2 Elect Director Michael J. (Mick) McMullen Management For For 1.3 Elect Director Patrice E. Merrin Management For For 1.4 Elect Director Lawrence Peter O'Hagan Management For For 1.5 Elect Director Michael S. Parrett Management For For 1.6 Elect Director Brian D. Schweitzer Management For For 1.7 Elect Director Gary A. Sugar Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 20, 2016 Record Date:MAY 18, 2016 Meeting Type:ANNUAL Ticker:669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Patrick Kin Wah Chan as Director Management For For 3b Elect Roy Chi Ping Chung as Director Management For Against 3c Elect Camille Jojo as Director Management For For 3d Elect Christopher Patrick Langley as Director Management For For 3e Elect Manfred Kuhlmann as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For For TECNICAS REUNIDAS S.A Meeting Date:JUN 29, 2016 Record Date:JUN 24, 2016 Meeting Type:ANNUAL Ticker:TRE Security ID:E9055J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of PricewaterhouseCoopers as Auditor Management For For 5.1 Amend Article 3 Re: Registered Location Management For For 5.2 Amend Article 23 Re: Board Size Management For For 5.3 Amend Articles Re: Board Powers and Audit and Control Committee Management For For 6 Fix Number of Directors at 14 Management For For 7.1 Reelect Jose Llado Fernandez-Urrutia as Director Management For For 7.2 Reelect Juan Llado Arburua as Director Management For For 7.3 Reelect Fernando de Asua Alvarez as Director Management For Against 7.4 Reelect Juan Miguel Antonanzas Perez-Egea as Director Management For For 7.5 Reelect Diego del Alcazar y Silvela as Director Management For For 7.6 Reelect Alvaro Garcia-Agullo Llado as Director Management For For 7.7 Reelect Francisco Javier Gomez-Navarro Navarrete as Director Management For For 7.8 Ratify Appointment of and Elect Petra Mateos-Aparicio Morales as Director Management For For 7.9 Elect Adrian Lajous Vargas as Director Management For For 7.10 Reelect Jose Manuel Llado Arburua as Director Management For For 7.11 Reelect Pedro Luis Uriarte Santamarina as Director Management For For 7.12 Reelect William Blaine Richardson as Director Management For Against 8 Authorize Share Repurchase Program Management For For 9 Authorize Board to Create and Fund Associations and Foundations Management For For 10 Approve Remuneration Policy Management For For 11 Approve Remuneration of Directors Management For For 12 Authorize Board to Ratify and Execute Approved Resolutions Management For For 13 Advisory Vote on Remuneration Report Management For For THE FINISH LINE, INC. Meeting Date:JUL 16, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:FINL Security ID:317923100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Carmichael Management For For 1.2 Elect Director Richard P. Crystal Management For For 1.3 Elect Director Samuel M. Sato Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THULE GROUP AB Meeting Date:APR 26, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:THULE Security ID:W9T18N112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Board Report Management None None 9a Receive Financial Statements and Statutory Reports Management None None 9b Receive Consolidated Accounts and Group Auditor's Report Management None None 9c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 9d Receive Board's Proposal for Distribution of Company's Profit Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 2.50 Per Share Management For For 10c Approve Discharge of Board and President Management For For 11 Determine Number of Members (7) and Deputy Members (0) of Board Management For For 12 Approve Remuneration of Directors in the Amount of SEK 850,000 for the Chairman and SEK 325,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13 Reelect Stefan Jacobsson, Bengt Baron, Hans Eckerstrom, Liv Forhaug, Lilian Biner and David Samuelson as Directors; Elect Helene Mellquist as New Director Management For For 14 Approve Remuneration of Auditors Management For For 15 Ratify KPMG as Auditors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 17 Close Meeting Management None None TOKAI RIKA CO. LTD. Meeting Date:JUN 09, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:6995 Security ID:J85968105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2.1 Elect Director Miura, Kenji Management For Against 2.2 Elect Director Obayashi, Yoshihiro Management For For 2.3 Elect Director Wakiya, Tadashi Management For For 2.4 Elect Director Tanino, Masaharu Management For For 2.5 Elect Director Buma, Koji Management For For 2.6 Elect Director Sato, Koki Management For For 2.7 Elect Director Tanaka, Yoshihiro Management For For 2.8 Elect Director Noguchi, Kazuhiko Management For For 2.9 Elect Director Yamamoto, Toshimasa Management For For 2.10 Elect Director Hayashi, Kiyomune Management For For 2.11 Elect Director Yamanaka, Yasushi Management For For 3 Approve Annual Bonus Management For For TRIMAS CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:TRS Security ID:896215209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nancy S. Gougarty Management For For 1.2 Elect Director David M. Wathen Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For TRIPOD TECHNOLOGY CORPORATION Meeting Date:JUN 21, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:3044 Security ID:Y8974X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For TSUMURA & CO. Meeting Date:JUN 29, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:4540 Security ID:J93407120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 32 Management For For 2.1 Elect Director Kato, Terukazu Management For For 2.2 Elect Director Sugita, Toru Management For For 2.3 Elect Director Fuji, Yasunori Management For For 2.4 Elect Director Sugimoto, Shigeru Management For For 2.5 Elect Director Matsui, Kenichi Management For For 2.6 Elect Director Masuda, Yayoi Management For For 3 Appoint External Audit Firm Management For For 4 Approve Restricted Stock Plan Management For For TTM TECHNOLOGIES, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:TTMI Security ID:87305R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James K. Bass Management For For 1.2 Elect Director Thomas T. Edman Management For For 1.3 Elect Director Tang Chung Yen, Tom Management For For 1.4 Elect Director Dov S. Zakheim Management For For 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify KPMG LLP as Auditors Management For For TUPY SA Meeting Date:APR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:TUPY3 Security ID:P9414P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income Management For For 3 Elect Fiscal Council Members and Alternates Management For For 3.1 Elect Fiscal Council Member Appointed by Minority Shareholder Shareholder None Did Not Vote 5 Approve Remuneration of Company's Management and Fiscal Council Members Management For Against TUPY SA Meeting Date:APR 29, 2016 Record Date: Meeting Type:SPECIAL Ticker:TUPY3 Security ID:P9414P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Management For For TUTOR PERINI CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald N. Tutor Management For For 1.2 Elect Director Peter Arkley Management For Withhold 1.3 Elect Director Sidney J. Feltenstein Management For For 1.4 Elect Director James A. Frost Management For For 1.5 Elect Director Michael R. Klein Management For Withhold 1.6 Elect Director Robert C. Lieber Management For For 1.7 Elect Director Raymond R. Oneglia Management For For 1.8 Elect Director Dale A. Reiss Management For For 1.9 Elect Director Donald D. Snyder Management For Withhold 1.10 Elect Director Dickran M. Tevrizian, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend By-laws to Modify Indemnification and Other Provisions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBM PLC Meeting Date:JAN 07, 2016 Record Date:JAN 05, 2016 Meeting Type:SPECIAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal by the Company of PR Newswire to PWW Acquisition LLC Management For For 2 Approve Share Subdivision and Consolidation Management For For UBM PLC Meeting Date:MAY 18, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Ernst & Young LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Dame Helen Alexander as Director Management For For 7 Re-elect Tim Cobbold as Director Management For For 8 Elect Marina Wyatt as Director Management For For 9 Re-elect Alan Gillespie as Director Management For For 10 Re-elect Pradeep Kar as Director Management For For 11 Re-elect Greg Lock as Director Management For For 12 Re-elect John McConnell as Director Management For For 13 Re-elect Mary McDowell as Director Management For For 14 Re-elect Terry Neill as Director Management For For 15 Elect Trynka Shineman as Director Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For VALUE PARTNERS GROUP LTD. Meeting Date:JUL 27, 2015 Record Date: Meeting Type:SPECIAL Ticker:00806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Grant of Share Options to Cheah Cheng Hye Under the Share Option Scheme Management For Against VALUE PARTNERS GROUP LTD. Meeting Date:MAY 18, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:806 Security ID:G93175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3A1 Elect So Chun Ki Louis as Director Management For For 3A2 Elect Tse Wai Ming as Director Management For For 3A3 Elect Lee Siang Chin as Director Management For For 3B Approve Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against VECTURA GROUP PLC Meeting Date:SEP 24, 2015 Record Date:SEP 22, 2015 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Andrew Oakley as Director Management For For 4 Elect Dr Per-Olof Andersson as Director Management For For 5 Re-elect Bruno Angelici as Director Management For For 6 Re-elect Dr Trevor Phillips as Director Management For For 7 Re-elect Dr John Brown as Director Management For For 8 Re-elect Dr Susan Foden as Director Management For For 9 Re-elect Neil Warner as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VECTURA GROUP PLC Meeting Date:SEP 24, 2015 Record Date:SEP 22, 2015 Meeting Type:SPECIAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Policy Management For For 2 Approve 2015 Long-Term Incentive Plan Management For For VECTURA GROUP PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:SPECIAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the All Share Merger with Skyepharma plc Management For For VISTA LAND & LIFESCAPES, INC. Meeting Date:JUN 15, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:VLL Security ID:Y9382G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Audited Financial Statements for the Year 2015 Management For For 2 Ratify All Acts and Resolutions of the Board of Directors and Management for the Year 2015 Until March 31, 2016 Management For For 3.1 Elect Manuel B. Villar, Jr. as Director Management For Against 3.2 Elect Manuel Paolo A. Villar as Director Management For For 3.3 Elect Cynthia J. Javarez as Director Management For Against 3.4 Elect Marcelino C. Mendoza as Director Management For Against 3.5 Elect Maribeth C. Tolentino as Director Management For Against 3.6 Elect Marilou O. Adea as Director Management For For 3.7 Elect Ruben O. Fruto as Director Management For For 4 Approve Listing of Additional Issued Shares Management For For 5 Appoint Sycip, Gorres Velayo & Co. as External Auditors Management For For VONTOBEL HOLDING AG Meeting Date:APR 19, 2016 Record Date: Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 1.85 per Share Management For For 4.1 Reelect Herbert Scheidt as Director and Board Chairman Management For For 4.2 Reelect Bruno Basler as Director and as Compensation Committee Member Management For For 4.3 Reelect Elisabeth Bourqui as Director Management For For 4.4 Reelect Nicolas Oltramare as Director Management For For 4.5 Reelect Frank Schnewlin as Director Management For For 4.6 Reelect Clara Streit as Director and as Compensation Committee Member Management For For 4.7 Elect Maja Baumann as Director Management For For 4.8 Elect Director David Cole as Director and as Compensation Committee Member Management For For 4.9 Elect Bjoern Wettergren as Director and as Compensation Committee Member Management For For 5 Designate VISCHER AG as Independent Proxy Management For For 6 Ratify Ernst & Young AG as Auditors Management For For 7.1 Approve Maximum Fixed Remuneration of Directors in the Amount of CHF 4.5 Million Management For Against 7.2 Approve Maximum Variable Compensation to the Board Chairman in the Amount of CHF 550,000 Management For Against 7.3 Approve Maximum Amount for Performance Shares of the Board Chairman in the Amount of CHF 343,784 Management For Against 7.4 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 4.8 Million Management For For 7.5 Approve Maximum Variable Remuneration of Executive Committee in the Amount of CHF 9.8 Million Management For Against 7.6 Approve Maximum Amount for Performance Shares of the Executive Board in the Amount of CHF 6.1 Million Management For For 8 Transact Other Business (Voting) Management For Against WEST MARINE, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara L. Rambo Management For For 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Randolph K. Repass Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For WIENERBERGER AG Meeting Date:MAY 12, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:WIE Security ID:A95384110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.20 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify KPMG Austria GmbH as Auditors Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For YOUNGONE CORP. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Smaller Companies Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
